UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07921 The Bjurman, Barry Funds (Exact name of registrant as specified in charter) 10100 Santa Monica Boulevard, Suite 1200, Los Angeles, CA 90067-4103 (Address of principal executive offices) (Zip code) G. Andrew Bjurman, 10100 Santa Monica Boulevard, Suite 1200, Los Angeles, CA 90067 (Name and address of agent for service) Registrant’s telephone number, including area code: 800-227-7264 Date of fiscal year end: 03/31/09 Date of reporting period: 06/30/08 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of
